Citation Nr: 0635786	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for scoliosis of the 
thoracic/lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 until 
January1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

As a matter of clarification, this claim was denied by the RO 
in July 2003 on the basis that the veteran had not submitted 
"new and material evidence" that was sufficient to reopen 
the claim, first denied in February 2003.  The record 
indicates that following the February 2003 rating decision, 
in November 2003 the veteran through his representative 
requested that the RO "reconsider" its decision.  

The veteran's correspondence requesting such reconsideration 
did not contain any language which can be construed as a 
notice of disagreement.  See Gallegos v. Principi, 283 F. 3d 
1309 (2002) ((Observing that a valid Notice of Disagreement 
must (1) express disagreement with a specific determination 
of the agency of original jurisdiction; (2) be filed in 
writing; (3) be filed with the RO; (4) be filed within one 
year after the date of mailing of notice of the RO's 
decision, and; (5) be filed by the claimant or the claimant's 
representative.).

Subsequent to receipt of the veteran's request for 
reconsideration, the RO essentially continued development of 
the originally submitted claim.  Thus, to the extent that the 
RO March 2004 rating decision was premised on a requirement 
that new and material evidence was required to reopen the 
claim, it was in error.  Thus, the Board has analyzed this 
matter as an original claim - i.e., one not requiring that 
the veteran overcome the burden of submitting new and 
material evidence.  38 C.F.R. § 19.35 (Proving that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue.).  Because this action relieves the veteran of 
the requirement to submit new and material evidence, no 
prejudice inures to him.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


FINDING OF FACT

Scoliosis of the thoracic/lumbar spine with chronic pain was 
not incurred in or aggravated by active service and may not 
be so presumed to have been so incurred or aggravated.  


CONCLUSION OF LAW

The criteria for a grant of service connection for scoliosis 
of the thoracic/lumbar spine with chronic pain have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 
38 C.F.R. § 3.159 before addressing the merits of the claim.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in January 2004 and March 2006.  

In January 2004 the RO requested additional treatment records 
pertinent to the claimed condition of lower and middle back 
conditions, particularly records from the past year.  
Examples of relevant records were provided and included 
statements from doctors, hospitals, laboratory reports, 
records from medical facilities, mental health clinics, x-
rays, physical therapy records and surgical reports.  The RO 
informed the veteran of the information associated with the 
claims file and explained VA was responsible for obtaining 
federal records and would make reasonable efforts to obtain 
private medical records.  The elements required to establish 
entitlement to a service connection claim were included.

The March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The veteran was advised that 
disability ratings would be determined on the level of the 
disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
veteran could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The veteran was informed he could submit evidence 
such as the dates treatment began, service medical records 
and reports of treatment of the condition while the veteran 
was in training or in the Guard or Reserve to assist the RO 
in determining a proper effective date.  The March 2006 
letter complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires VA provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim for service connection 
is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records and VA medical 
records are associated with the claims file.  Additionally, 
the veteran provided testimony at a Board hearing in 
September 2006.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide her 
claim.  In fact, in statements dated in February 2006 and 
April 2006, the veteran advised the RO that he had no 
additional evidence to submit in connection with this claim.  
As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.


The Merits of the Claim

The veteran seeks service connection for scoliosis of the 
thoracic/lumbar back with chronic pain.  The veteran contends 
he injured his back around 1965 or 1966 while stationed at 
the Reese Air Force Base.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence of record reflects a current disability as 
illustrated by a February 2003 x-ray concluding with the 
impression of minor scoliotic curvature of thoracic spine 
convex to the left.  Minor degenerative changes at T4-5 were 
noted.  The remaining question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records are devoid of any complaints, 
treatment or diagnosis of a back condition.  In fact, the 
veteran's separation examination in January 1969 found no 
abnormality with the spine of musculoskeletal system.  The 
veteran also denied a history of recurrent back pain on the 
January 1969 report of medical history.  

In a statement in support of the claim dated in May 2003, the 
veteran indicated he injured his back around November 1965 
and was treated at the Reese Air Force Base Hospital and 
subsequently treated at the Forbes Air Force Base Hospital in 
December 1966.  The veteran reported treatment for the upper 
back in July and October 1967 while in Vietnam.  
Additionally, during the September 2006 Board hearing, the 
veteran testified that the back was injured in 1965 or 1966.  
The veteran explained that he was a civil engineer and was 
hooking up a swing mower when a tractor backed into the 
mower.  This collision caused a jack holding the mower to 
fall on the veteran's foot.  The veteran indicated he reached 
down to raise the jack.  The veteran testified that the 
following day, he was on a tractor when he began to have pain 
in his back.  He continued to work but then stopped working 
and laid down because the pain in his back worsened.  He 
reported he must have passed out because the next thing he 
remembered was being loaded into an ambulance.  

The veteran's assertions, however, are not supported by the 
medical or contemporaneous factual evidence of record.  
Service medical records include a December 1968 x-ray to rule 
out a fracture of the right foot.  A December 1968 medical 
record notes the veteran sprained his right foot on a flight 
time examination.  The note explained the veteran bruised the 
big toe but indicated x-rays were negative.  The impression 
was a contusion.  There were no records documenting an injury 
to the foot or an injury to the back around 1965 or 1966.  

The separation physical examination of January 1969 
indicating that the veteran then denied having, or ever 
having had, back disorders or symptoms and its accompanying 
clinical report are particularly probative.  These documents 
were generated with a specific view towards ascertaining the 
veteran's then-state of physical readiness, and are similar 
to evidence of medical diagnosis and treatment, which is 
generally viewed as highly probative in the law.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision). 

While the veteran clearly believes that his back injury had 
its onset during service, the veteran is not a medical 
professional competent to render an opinion on matters of a 
medical diagnosis or the etiology of a diagnosed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Nor is there any evidence of continuity of symptomatology.  
The first treatment for a back condition is dated in February 
1991 (i.e. approximately 22 years after the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The gap in evidence also illustrates the veteran's back 
condition was not manifested to a compensable degree within 
one year of his separation from service.  As such, service 
connection under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309 is not warranted.

Even assuming an inservice incurrence, service connection 
would not be warranted as there is no competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, supra.

The evidence of record includes private chiropractic records, 
osteopathic records and VA outpatient treatment records.  The 
VA outpatient treatment records and private osteopathic 
records of R.B., D.O. are not probative on the issue of a 
nexus as these records were generated with the purpose of 
recording medical treatment for symptoms and not towards 
ascertaining a diagnosis.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  
None of the VA outpatient treatment records or the 
osteopathic treatment records provides an opinion as to the 
etiology of the back pain.

The private chiropractic records also fail to provide a nexus 
between the back pain and service.  For example, a July 1992 
record relates the pain was caused by the veteran falling off 
a ladder, an August 1995 record reports the pain began after 
the veteran moved a spa and a February 1997 record attributes 
the pain to loading discs into a trailer.  During the 
hearing, the veteran explained that he related to the 
chiropractor the most recent cause of the exacerbation of 
pain and that was recorded.  

As noted above, however, the veteran is not a medical 
professional competent to render an opinion on matters of a 
medical diagnosis or the etiology of a diagnosed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without an 
opinion from a medical professional providing a link between 
the alleged injury in service and the current back disorder, 
service connection is not warranted.  

In sum, there is no evidence of an incident during service 
nor is there medical evidence of a nexus between service and 
a current disorder.  Without such evidence, the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for scoliosis of the thoracic/lumbar spine 
with chronic pain is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


